 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert G.Purcell and Robert M.Purcell,a Partner-ship,d/b/a Finnical Tire CompanyandConstruc-tion and General Laborers Local 718, Laborers'International Union of North America,AFL-CIO.Case 14-CA-4393May 9, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNWE WILLreimburse James Williams for thewages lost as result of the unlawful reductionin his overtime.'The Trial Examiner found thatRespondent violated Section 8(a)(3)and (1) of the Act byreducing overtime workfor employeeJames Wil-liams, but he did not provide a reimbursement remedy because GeneralCounsel had not asked for it.General Counsel now asks that a backpayremedy be given.We agree that such a remedy is appropriate and will add areimbursement provisionto the Orderrecommendedby the Trial Ex-aminer.The backpaydue Williams shallbe determinedin the same manneras provided for in one sectionof theTrial Examiner's Decision entitled"The Remedy" with respect to SparksOn January 29, 1968, Trial Examiner Phil Saun-ders issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion.Thereafter, only the General Counsel filed ex-ceptionsto the TrialExaminer's Decision.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision,the exceptions,and theentire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner with the following modification.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Robert G.Purcell andRobertM.Purcell,a partnership, d/b/a FinnicalTire Company,De Soto, Missouri, their agents, suc-cessors,and assigns, shall take the action set forthin the Trial Examiner'sRecommended Order, asmodified herein.1. Insert the following as paragraph 2(b) of theOrder and renumber the remaining paragraphs ac-cordingly."(b) Reimburse James Williams for the wageslost as a result of the unlawful reduction in his over-time afterMay 1, 1967."2.Add the followingas the last indented para-graph in the notice:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner: The unfair laborpractice charge on which the complaint of August23, 1967, is based was filed by Construction andGeneral Laborers' Local 718, Laborers' Interna-tional Union of North America, AFL-CIO, hereinreferredto asthe Union, on July 21, 1967, againstRobert G. Purcell and Robert M. Purcell, a partner-ship,d/b/a Finnical Tire Company, hereinafterreferred to as the Respondent or the Company. Theissues litigatedwere whether or not the Companyviolated Section 8(a)(1) and (3) of the NationalLaborRelationsAct, as amended. The Companydenied the unfair labor practice allegations. A hear-ingwas held before me and all parties wererepresented and were given full opportunity to ex-amine and cross-examine witnesses,to introduceevidence, and to argue orally. The General Counseland the Company filed briefs.Upon the entire record and from my observationand the demeanor of the witnesses, I make the fol-lowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRobert G. Purcell and Robert M. Purcell arecopartners doing businessunder thetrade nameand style of Finnical Tire Company. At all timesmaterial herein,Respondenthasmaintained itsprincipaloffice and place ofbusinessat 300 NorthMain Street in the city of DeSoto,Missouri, and isthere engaged in themanufacture,sale, and dis-tribution of new and recappedautomotive tires,and relatedproducts. Said placeof business atDeSoto,Missouri, is the only facility involved inthis proceeding.Durin$ the year ending December31, 1966, which period is representative of itsoperations during all times material herein,Respon-dent,in the courseand conduct of itsbusinessoperations,caused to be manufactured,sold, anddistributedat its DeSoto,Missouri,place of busi-ness products valued in excessof $75,000, of whichproductsvalued in excessof $50,000 were171 NLRB No. 41 FINNICAL TIRE COMPANYfurnishedto enterprises,each of whichannuallysells and ships from its Missouri place of businessdirectlyto points in other States goods and materi-als of an aggregate value exceeding$50,000. I findthat theRespondent is now,and has been at alltimes material herein,an employer engaged in com-merce within the meaningof Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times materialherein, a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that since on or aboutApril 1, 1967-all dates are 1967 unless specificallystated otherwise-the Respondent's agents or su-pervisors warned employees of the futility in select-ing the Union,threatened the wife of an employeethat her husband would lose his job if the Unionbecame the collective-bargaining representative,threatened employees with new and more onerousworking conditions,interrogated an employee as tohis union sympathies and threatened same em-ployee with loss of overtime,promised benefits inthe event an employee rejected the Union, andthreatened that the Company would close or movethe plant and employees would lose their jobs if theUnion was successful in its attemptsto become thecollective-bargaining representative. The complaintalso alleges that in early May the Respondentdiscontinued its practice of paying half the cost forclean uniforms, rescheduled the daily work andreduced employee'susual overtime,altered itspractice of permitting unscheduled coffeebreaksand restricted employees to two daily scheduledcoffeebreaks, and, on or about May 4, the Com-pany discriminatorily discharged Steven Sparks.Respondent's employees were the subject of anorganizing campaign which resulted in a Boardelection on May 1. The Union won the election andthe Company then filed objections to the electionwhich were overruled. Theobjectionsdid not ap-peal the Regional Director's ruling on the objec-tions, and the Union was certified as the collective-bargaining representativeon July 27.A threshold question in this case is whether ornot John Lowryisa supervisor.The Respondentcontendsthat Lowrypossesses none of the statuto-ry indicia of a supervisoras setforth in Section'The Respondent's operations consist of two locations-one is a tiresales location at which sales and certain servicesare rendered forcustomers including putting tires on automobiles and doingfront end workon automobiles.At the other nearby location Respondent retreads tires inits recap shop.These tires range in sizefrom ordinarypassenger size up tolarge tires used by off-the-road equipment Respondentacquired equip-ment to handle these very large tires sometime about the last of 1966 It isadmitted thatLowry hasthe title of service manager Counting the sales,2432(11) of the Act.' Employee Charles Williamstestified that three people tell him what work to do,and that John Lowry was one of them. Williamsstated that Lowry also tells him when to take abreak, when to take his lunch, when he is to workovertime, and in August he asked Lowry for sometime off and Lowry granted this request. Williamsalso testified that, in October 1966, the Respon-dent's general manager, Robert Purcell, hereinafterreferred to as Purcell, informed him and employeeJohn Bradley that he had hired Lowry to overseethe back shop, and if they had any problems to takethem to Lowry-' Charles Williams further relatedthat an employee by the name of Jim Thompsonreturned late to his job in the service departmentone noon,and that on this occasion Lowry toldThompson "you might as well pick up your checkFriday."Williams testified that Thompson neverworked for the Company after this incident. Wil-liamsreferredin histestimony to another incidentinMay, wherein an employee by the name of AlDulaney did not show up for work. Lowry then hadWilliamsperform Dulaney's work until he arrived,and then later the same day Lowry informed Wil-liamsthat he had fired him. Williams admitted thatLowry did the same type of manual labor in the ser-vice department as he did. John Bradley testifiedthat Lowry is the Respondent's service manager,that Lowry told him he was being transferred fromthe sales or service department to the recap shop,that while he was working in the service end of thestore Lowry would tell him to work overtime andwhat tires to change, and that, in November 1966,he talked to Lowry abouta raisein pay, that Lowrythen told Bradley `he'd get me a raise," and that hedid receive a pay increase. Bradley also testifiedthat, in October or November 1966, Purcell in-formed him and Charles Williams that he had hiredLowry "to take care of the back" and that what-ever Lowry said "went. "3From the credited evidence in this record it ap-pearstome that Lowry is a supervisor, and I sofind.As pointed out, Lowry frequently told em-ployees work to do, he told them when to take abreak, he determined when the lunch hour would bechanged, and he informed employees in the servicedepartment when to work overtime. On occasionshe has alsopermitted employees to take time offfrom work and, although Purcell may have knownthat an employee was going to take off and thereasonfor it, Lowry determined the specific timethe employee should leave. As aforestated, Purcellcalled the service department employees to his of-service, and recap departments,the Company has altogether about 15 em-ployees.2At this time Purcell also told these employees that there would only betwo daily coffeebreaks-one in the morning and one in the afternoon' Purcell stated in his testimony that Lowry is paid by the hour, that heperforms manual labor,that he gets the same vacations as other employees,that he has no authority to hire, lay off, suspend,fire, or promote em-ployees, but that Lowry has the most experience or seniority in the servicedepartment and his title is thatof servicemanager.353-177 0 - 72 - 17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDfice and told them that he had hired Lowry to over-see the shop and what Lowry said "went," andfurther told them if they had problems they shouldtake them to Lowry. Lowry notified Jim Thompsonand Dulaney they were discharged, and on one oc-casion Bradley received a wage increase after ask-ing Lowry about a raise in pay. Purcell admittedthat Lowry presented prospective employees to himand told employees in the service department whattires to change on cars and when to stop workingon one job and start on another, and Purcell alsoadmitted Lowry reported to him on the manner inwhich some employees performed their jobs andthat during working hours Lowry would determinewhich employee would make service calls for carsstranded on the road. The above all indicate andshow that Lowry's work was considerably morethan routine-is not of mere clerical nature-and innumerous aspects required the use of independentjudgment, as aforestated. Lowry did not appear as awitness in this proceeding.James Williams testified that, around the middleof April, Purcell called a group of employeestogether and told them he understood some of theemployees had signed cards to bring in the Union.4Purcell then inquired as to why the employees feltthey needed a union, told them he could not seehow a union would help or benefit them, andfurther stated that a union was not going to tell himwho to hire or discharge.5Employee Charles Williams testified that, duringthe latter'part of April, Supervisor Lowry told themtheUnion was going to "hurt" the employeesbecause they were not going to have the sameprivileges, and employees were going to be kept a"lot busier" even if it "was just taking tires out ofthe rack and putting them back."During the latter part of April, Purcell also askedJames Williams why the employees felt they neededa union, that Williams was a good worker anddeserved a raise but with a union coming in hecould not do anything about it, that he was notgoing to let the Union tell him who he could hire orfire, and that "if he had to move it out of there [theplant] he would."John Bradley testified that, about a week beforethe May 1 election, Supervisor Lowry told him andCharlesWilliams that if the Union came in therewould be no more coffeebreaks and that employeeswould be kept busy even if it was just pulling tiresout of the racks and putting them back. This recordalso shows that, around April 20, Lowry went toBradley's home. John Bradley was not there but'Although in his conversations Purcell referred to the Union as a "thirdparty" there is no doubt from the context that he was referring to theUnionsPurcell admitted having two such conversations with employees beforethe election, but stated he told them that having signed cards did not bindtheir vote, that if they decided on the Union there would be dues to pay,and that "maybe" they would have to walk a picket line Purcell admittedhe told the employees at the first meeting in April that theycould not getanything with the Union that they could not have without the Union and heLowry spoke to his wife, told her that he was thereto preserve her husband's job, and stated that hisvisitwasabouttheUnion.Lowryalsoacknowledged that the Company had pinpointedSteven Sparks as the instigator of the union activitywhen he told Mrs. Bradley, "All this wouldn't havecome up if it wasn't for the ring leader,Hawkshaw. "6The foregoing instances and statements at-tributed to the Respondent are not instances of ob-jective inquiry as to the propriety of recognizing alabor organization, and neither do they amount tothe exercise oe speech under Section 8(c) of theAct. Rather they include the following: Attempts toinquire into sympathies and desires by asking theemployees, in groups and individually, why they feltthey needed the Union; threats of loss of privileges,threatening Bradley's job, and further threateningemployees with unnecessary or more onerous work;an admitted statement by Purcell that employeescould not get anything with a union that they couldnot get without a union was and is an attempt toshow the futility in selecting the Union; Purcell in-forming James Williams that he had a raise comingbut could not give him one because of the Union isan implied promise of benefits in event the em-ployees rejected or refrained from supporting theUnion; and the statement by Purcell to James Wil-liams that if need be he would move the plant is aclear threat that the Company could retaliate as aresult of employees' support for the Union. Theabove constitute violations of 8(a)(1) and I so find.This is especially true where the above statementsattributed to the Company were made to employeesduring the insecure period shortly prior to the elec-tion on May 1.This record shows that prior to the election theCompany paid one-half the cost of cleaninguniforms for some of the employees. Charles Wil-liams testified that after May 1 he was informed hewould have to pay the entire cleaning cost foruniforms.' John Bradley also corroborated theabove in his testimony. Purcell testified that theRespondent's practice of paying one-half the costof cleaning uniforms ceased the first week in May,and this resulted due to the fact that the costs ofsuch services had "jumped" considerably. Purcellalso stated that 3 weeks later he reinstated the prac-tice of paying one-half the cost for the employeeswho met the public or customers in the sales andservice department-but this does not include em-ployees in the recap shop. Coupled with the afore-mentioned statements showing strong antiunionfurther admits that James Williams discussed a need for high pay6 Hawkshaw is a nickname for alleged discriminatee Steven Sparks givenhim by fellow employees because he drives a truck with the nameHawkshaw on the door' In June, Williams was asked by Purcell if he would go back to the oldsystem whereby the Company paid half of the cost Purcell informed Wil-liams that employees who had contact with customers should have laundryservice for their uniforms FINNICAL TIRE COMPANYsentiments and animus, this change of working con-ditions in having the employeespay all the cost incleaning their uniformswas clearly retaliation bythe Companyagainst itsemployees for choosing theUnion astheir bargainingrepresentative, and I sofind.8The General Counselalso allegesthat,on orabout May 2, the Respondent altered its prior prac-tice ofpermittingunscheduled coffeebreaks by itsemployeesand restrictedthem to two scheduledcoffeebreaks daily. Charles Williams testified thatthe past practice of the Company was to permit em-Kloyees to have their coffeebreaks whenever theyad slack time,but that, on the day of the election,May 1, Supervisor Lowry announced that therewould be only one coffeebreak in the morning andone in theafternoon.CharlesWilliams furtherrevealed that, in December 1966, he had been in-formed by Purcell that there would only be two cof-feebreaks a day, but within a few weeks later theemployees in the service department would havetheir coffee whenever Lowry told them they coulddo so and this would usually be three times a dayand sometimes more.Purcell testified that, in early1967, he decided the employees would have theircoffeebreaks twice a day as he had noticed thatCharles Williamswas drinkingcoffee while talkingto a customer.Purcell admitted that prior to thistime employees were drinking coffee wheneverthey wanted to. The Companymaintainsand arguesthat the policy that service department employeeswould take but two coffeebreaks a day wasestablished well before any form of union activity.Ido not agreeand find to the contrary. It appearsclear to me that, even though the Company notifiedservicedepartment employees in late 1966 or early1967 that they would only have two coffeebreaks aday, this policy was soon thereafter disregarded andemployees then reverted to their old custom of hav-ing coffee when time permitted or at Lowry'srequest. In any event, coffee drinking by employeesin the monthsimmediately prior to the election wasreestablishedon the basis of usually three times aday andsometimes more.On the day of the elec-tion,Supervisor Lowry-who had permitted thedeviation of the earlier policy announced by Pur-cell-allof a sudden informed Williams thatthereafter the old policy of only two coffeebreaks aday would be enforced. This change of conditionsby the Company, timedas itwas on May 1, furthershows the Respondent's unionanimus and demon-strates additional retaliations againstemployees fortheir support of the Union.9The complaint further alleges that, on or aboutMay 1, the Company rescheduled the daily workinghours and substantially reduced employees' usual6The fact that Respondent restored uniforms to some employees (not toall) is not a sufficient remedy to cure the effects of its unlawful discrimina-tion.' The Respondent's intent to discriminate by changing coffeebreak ruleswas disclosed by Lowry'searlier threatto employees that if the Union came245overtime. In support of this allegation the GeneralCounsel introduced evidence through James Wil-liams to the effect that on May 1-after the elec-tion was over with-Purcell informed Williams thatthere was going to be a new work schedule andthere would be a change in working hours. On thisoccasion Purcell told Williams he would be working8-1/2 hours a day or not over 54 hours per week,and that he would take a 1-hour lunchbreak. Wil-liams stated that prior thereto he had no set hours,had a half hour lunch period, and had worked theamount of time it took him to get out the produc-tion.10Williams also testified that the regular work-week was 48 hours but before the election hewould work from 48 to 67 hours a week and statedthat, after May 1, he worked just 8-1/2 hours a dayfor about 3 months but now works about 10 hours aday. Purcell testified that after the election on May1, he set work schedules to cut down on overtime foremployees in the recap shop and for the most partit effected James Williams. Purcell stated that Wil-liams' overtime had "gotten pretty high" and hethought it was necessary to bring it back in line,and explained that Williams put in 65 to 75-1/2hours in I week by working on Sundays and in theevenings.Purcell further testified thatWilliamsworked a good deal of overtime starting the middleof April due to the fact that alleged discriminateeSparks was not available for work in this period."In its brief the Company also relies on Respon-dent's Exhibit 9, and from it argues that, in Janu-ary,February, and March 1967, James Williamsaveraged less than 54 hours of work per week, that,afterSparks abandoned the Company and therecap shop on or about April 12, Williams thenaveraged approximately 62 hours per week, andthat after May 1, when Bradley was transferred tothe recap shop, Williams was told not to work over54 hours a week. The Respondent further argues asfollows: "Because overtime was keyed to produc-tion it is apparent that there was no need for moreovertime.And because Bradley replaced Sparksthere was inherently less cause for Williams to workthe exorbitant overtime hours required when theshop was shorthanded. There can be no questionbut that the Company was entitled to replace an ab-sent employee. There can be no doubt that it isvery expensive to pay overtime for a substantialnumber of hours. And there can be no doubt thatWilliams could not work efficiently when workingsuch long days and weeks. Moreover, it is apparentthatWilliams'usualovertime was at best 54 hours aweek and he was not prohibited from so workingwhen production warranted.Williamshimselfacknowledged that there were times when produc-tion did not justify his working. Finally, Responintheywould lose pnvileges,including coffeebreaks.10 James Williams was an employee in the recap shop" This record shows that each employee in the recap shop recorded hisown hours of work on an honor system arrangement 246DECISIONSOF NATIONALLABOR RELATIONS BOARDdent's Exhibit No. 9 clearly shows that currently(August and September) there is a need for Wil-liams to work overtime and he is again workingovertime."It appears to me the Company has advanced noconvincing reason as to why Williams' overtime wasreduced, and again the timing of this change, cou-pled with the Respondent's union animus, leads tothe inescapable conclusion that this change was afurther act of retaliation against employees for sup-porting the Union. While there is some evidence inthis record thatWilliams increased his overtimeafter the middle of April, due to the.fact thatSparks was unavailable for work in the recapshop-this, however, in no way supports theRespondent's argument. In my evaluation of thesecircumstances the natural result happened-whenSparks was unavailable for work, the recap shopwas at least one employee short up until May. Withone employee gone during this period, someoneelse had to pick up the extra workloads and it isobvious that Williams was the employee who didso. There is also evidence in the record that, evenduring the first week in January, Williams worked83-1/2 hours, and that over a considerable periodof time no employee in the shop worked as manyovertime hours asWilliams did.12 Finally, theRespondent's other contentions as to Williams arealso diluted by the fact that in recent months Wil-liams has been permitted to work overtime hours-but still not as many hours as before May 1. If therewas no available work-or if Williams was not ac-tually doing the work-it seems highly unlikely thatthe Company would now permit such an arrange-ment.Steven Sparks worked for Respondent for a littleover a year, and during this time received four orfive wage increases so that he went from $1.40 to$1.80 an hour. At the times in question Sparks wasworking in the recap shop. This record reveals that,on or about April 12, Sparks and James Williamswere placing a tire on the "arbitrator" when Sparksslipped and fell to the concrete floor. He im-mediately told Williams that he was hurt. Neverthe-less, Sparks worked the next 2 days but was unableto lift anything because of his injury and on April15, a Saturday, he went to Dr. Pierce, an osteopath,who gave him a shot and some tabletes. Right afterseeing Dr. Pierce, Sparks went to the shop wherehe saw Purcell and told him that he could not workbecause his back hurt. On the following Monday,Sparks was still unable to work and had his wife callin to so notify the Company. On or about this timeJames Williams noticed that Sparks was not work-ing so he asked Purcell about it and Purcell repliedthat Sparks had called in and said he was havingtrouble with his back. On Wednesday, Sparks at-tempted to work but was unable to lift anything,'Z In the week of January 14, Williams worked 65 hours, in the week ofJanuary 21, he worked 63-1/2 hours, and,during the lastweek in January,and the following day went to Dr. Rehm, achiropractor, who gave him a treatment and somepills.After seeing Dr. Rehm, Sparks went to theCompany and talked to Purcell and said that he wasunable to work. Sparks made a second visit to Dr.Rehm on or about April 21 (Friday) and then againwent to the company office. Mrs. Purcell, wife ofthe owner who also works in the office, told Sparkshe should not be going to a chiropractor anddirected him to see the company doctor-Dr. Don-nell. Sparks attempted to see Dr. Donnell but wasunable to do so. On or about April 22, Sparks wentto see Dr. Fallet-a medical doctor-and receiveda heat treatment, a shot, and some tablets. On orabout April 25, Sparks again went to Dr. Fallet andwas told to get X-rays made. Three X-rays werethen taken during the last weeks in April by a doc-tor in Crystal City, Missouri. Prior to getting the X-raysmade, Sparks had informed Purcell of thisprocedure. On May 4, Sparks made his third visit toDr. Fallet and on this visit he was told that the X-rayswere negative, and Sparks also received arelease to return to work. He then took this releaseto the Company and Purcell told him that he didnot need anyone then but that he would let himknow in a couple of days. The following day Sparkstelephoned Purcell and in the course of the conver-sation asked Purcell if he was fired. Purcell replied,"Yes, I guess you're fired ... come up here, I havesomething for you." When Sparks arrived at Pur-cell's office, he was given a letter addressed to him,but with a list of three questions on it which he wasdirected to take to Dr. Fallet for an answer.13 WhenSparks returned with the doctor's answers, Purcellmerely stated he would have to look the answerover, and also told Sparks that he did not thinkthere was anything wrong with him.Purcell testified that, on April 15, he askedSparks what was wrong with him and Sparks repliedthat his kidneys were bothering him. Purcell statedthat, on April 21, he again had a conversation withSparks and on this occasion told him to go see Dr.Donnell, the company insurance doctor, and, whenSparks called back reporting that Dr. Donnell wasnot in his office, Purcell then told him to see Dr.Fallet. Purcell related that, on April 22, he talkedtoDr. Fallet and was informed that the doctorcould not find anything wrong with Sparks, but wasasked if the Company had any light work forSparks. Purcell replied that he did have such work.On April 24, Sparks informed Purcell that his backhurt.Purcell further testified that, onMay 4,Sparks gave him a return to duty slip from Dr. Fal-let,and, on May 5, he gave Sparks a letter-Respondent's Exhibit 4-and asked that it be an-swered by Dr. Fallet and then returned. Purcellstated that later the same day Sparks handed himthe reply from Dr. Fallet-Respondent's Exhibithe worked 72 hours During the month of May, Williams worked only 50-1/2 hours in each of the 4 weeks" Resp Exh 4 FINNICAL TIRE COMPANY24710-and after reading same informed Sparks thathe had been replaced. Sparks then asked Purcell ifhe was fired, and Purcell stated that he made noreply to this question nor did he comment on Dr.Fallet's letter.During his testimony Purcell was also asked whyhe did not take Sparks back. Purcell answered bystating he did not feel that Sparks was seriouslyhurt or "hurt at all." Purcell went on to state, "Hecould have worked, especially light duty work ifhe wanted to show up for it." Purcell furthertestified that Sparks' absence from his job neces-sitated overtime hours, that unit costs rose, that hehad to transfer an employee to the recap shop whowas unfamiliar with the work, and further statedthat Sparks was unreliable and undependable whichforced an inconvenience on the Company and ef-fected their production schedules. In its brief theRespondent presents this summation: "Sparks, hav-ing failed to show that any real injury ever existedwas not returned to work because the Companywas of the opinion that Sparks could have worked ifhe so desired. There can be no doubt whatsoeverthat Sparks'malingeringcaused the Company realharm. His failure to work left the recap shop oneemployee shorthanded, thereby creating an excessof overtime which, in turn, contributed greatly tothe April rise in unit labor costs."From the evidence in this record it is clear thatthe Company had prior knowledge of Sparks' ac-tivity for the Union. It was Sparks who initially con-tacted the Union, and then solicited and obtainedthe authorization cards from other employees.Charles Williams testified that he first heard aboutthe Union from Sparks. On or about April 1, JohnBradley was contacted by Sparks and asked to signa union authorization card, and, on April 20, Su-pervisor Lowry told Mrs. John Bradley that theUnion would not have attempted organizational ef-forts if it had not been for "Hawkshaw"-thenicknamefor Sparks, as aforestated. It is also well-established Board and court precedent that such'knowledge may be inferred from the record as awhole.Wiese Plow Welding Co., Inc.,123 NLRB616; RadioOfficers' Union of the Commercial Teleg-raphers Union, AFL v. N.L.R.B.,347 U.S. 17; andPyne Moulding Corporation,110 NLRB 1700.InrejectingtheRespondent'sdefense thatSparks'malingeringwas one of the reasons for theirrefusal to take him back-I rely on the following.First of all, thereis nohistory or background of anysuch practices or habits, and the Company was un-able to support any specific instance of unexcusedillness,absence, or dilatory conduct on the part ofSparks prior to his injury.14 Secondly, there isevidence in this record that Purcell told James Wil-liamsthat Sparks was one of his best employees andhe was goingto give him a pay raise. It is furtherpointed out that if Sparks had any serious difficultyin working or reporting for work it is highly unlike-ly that he would have received four to five payraises withinhis comparatively short period of em-ployment of just over a year. In no respects will thisrecord support the contentions that Sparks was un-reliable or caused the Company any inconvenience.At one stage in his testimony, Purcell stated hehad no knowledge that anything was physicallywrong with Sparks. However, on April 21, Purcelladmitted he asked Sparks how he felt, and he thenobviously knew that Sparks was injured and thatthe injury could possibly involve a workman's com-pensation claim, as Purcell told Sparks to see theCompany's insurance doctor (Dr. Donnell). WhenDr. Donnell could not be located, Purcell then toldSparks to see Dr. Fallet. Clearly, the Respondent'scontention to the effect that Sparks failed to showany real injury is without merit, and subsequentevents in conversations and exchange of lettersbetween Purcell and Dr. Fallet, as aforestated,further show the Respondent's contention to bewithout foundation.15The Company argues that Sparks could haveworked if he had desired to do so. Purcell admittedthat, on April 22, Dr. Fallet asked him if there wasany light work Sparks could do, and in reply hestated that there was such work available. However,during the critical period involved herein, Purcellnever informed Sparks that there was light work hecould do and on cross-examination Purcell even ad-mitted this. Sparks and Purcell had at least two orthree conversations after April 22, and the Com-pany therefore had ample opportunities to informor notify Sparks of the availability of light work.The first and only indication to Sparks that theCompany had such work was a statement containedin Purcell's letter of May 5.In the letter dated May 5, which Sparks wasgiven to deliver to Dr. Fallet and have answered,the Company therein also accuses Sparks of taking"junk" tires from the Respondent's place of busi-ness after his injury.16 Sparks testified that therewas anagreement with Purcell wherein he was per-mitted to remove junk tires, but after his injury inApril he did not continue this practice. In the finalanalysis, the Company offered no evidence at thehearing in support of the statement in their letterthat Sparks continued to load junk tires after hewas injured.In accordance with all the above,it isfound thatthe Respondent discharged Steven Sparks on May"The only evidence on the above concerned the unavailability of Sparksfor work on Saturdays When he was initially employed,Sparks informedPurcell that he did not care to work on Saturdays and this appeared to be asatisfactory arrangement until Sparks became involved in the Union'sThere is also evidence showing that,as early as April 15, Sparks in-formed Purcell that he could not work because of his back trouble.Purcelleven admits that on this date he asked Sparks what was wrong with him. OnApril28, Sparks also contacted Purcell in regards to filing a compensationclaim and Purcell told him to get in touch with his insurance agent." On this basis, and on the basis that Sparks was seen around town and inthe shop,the Company maintains that Sparks was "apparently well" andable to work 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD4, 1967, in violation of Section 8(a)(3) and (1) ofthe Act.17In attempts to justify the Respondent's dischargeof Sparks-their cutback in overtime hours,stopping the costs for cleaning uniforms, and state-ments made to employees-the Company relies onRespondent's Exhibit 8 and the testimony of Pur-cell to show that the monthly unit labor costs werehigher during the first 5 months of 1967 comparedwith the same 5-month period in 1966. Purcellstated he was aware of these increased unit laborcostswhen he refused to take back Sparks andwhen he spoke to employees prior to the election.From this record as a whole, it appears extremelydoubtful to me that these costs played any directpart in the Respondent's specific conduct hereunder consideration. The main reasons advancedby Purcell for the discharge of Sparks have beencompletely discredited, and I can give no materialcredence whatsoever that higher labor costs in1967 played any significant part in the discharge.Likewise, the total and overwhelming evidence inthis record also compels a similar conclusion to allthe other 8(a)(3) issues and findings in this case.There is nothing in the Act which prevents an em-ployer making a proper explanation of unit costsbased on records kept in the regular course of hisbusiness, but under the Act such statements losethe sanctuary of free speech when placed and cou-pled in context constituting interference and coer-cion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Employer setforth in section III, above, occurring in connectionwith Respondent Employer's operations describedin section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent Employer en-gaged in unfair labor practices, I will recommendthat it cease and desist therefrom and take certainaffirmative action in order to effectuate the policiesof the Act.Havingfound thatRespondentunlawfullydischarged Steven Sparks on May 4, 1967, 1 shallrecommend that Respondent be ordered to rein-state him to his former equivalent position of em-ployment, without prejudice to his seniority andother rights and privileges, and to make him wholefor any loss of earnings suffered as a result ofRespondent's unlawful conduct and to make himwhole for any financial loss suffered as a result ofthe Respondent's improper recall or reinstatementas a new employee. Backpay shall be computed inthe manner set forth in F.W. Woolworth Company,90 NLRB 289, with interest added thereto in themanner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.18Itwill also be recommended that the Respondentpreserve and make available to the Board, uponrequest, payroll and other records to facilitate thecomputation of the backpay due.Itwill be further recommended, in view of thenature of the unfair labor practices the Respondenthas engaged in, that it cease and desist from infring-ing in any manner upon the rights guaranteed em-ployees by Section 7 of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.3.By discriminating in regard to the hire ortenure of employment of Steven Sparks, therebydiscouragingmembership in the above union,Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.By discriminating in regard to the changing ofworking conditions, the Respondent has engagedand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.By interfering with, restraining, and coercingits employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the conclusions of law, andupon the entire record in the case, it is recom-mended that Robert G. Purcell and Robert M. Pur-cell, a partnership, d/b/a Finnical Tire Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogatingemployees regarding theirunion desires and sympathies.(b) Threateningemployeeswithlossof" It is well established that words or conduct which would logically leadan employee to believe that he had been terminated are in themselves suffi-cient to constitutea discharge18The General Counsel does not ask for any monetary reimbursement toJames Williams FINNICAL TIRE COMPANY249privileges,moving the plant, jobs with unnecessaryormore onerouswork, and with other con-sequences or warnings if they adhere to and sup-port the Union.(c) Promisingemployee benefits if they reject orrefrain from union activity.(d) Changing working conditions for employeesbecause of their support for the Union.(e)Discouraging membership in the Union, or inany other labororganization,by discharging, refus-ing to reinstate,or in any othermannerdiscriminat-ing against employees in regard to their hire ortenure of employment or any term or condition ofemployment.(f) Inanyothermanner interferingwith,restraining, or coercing its employees in the exer-cise of the right to self-organization, to form laboror&anizations, to join or assist the above-namedunion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activityfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer immediate and full reinstatement to hisformer or a substantially equivalent position toSteven Sparks, without any prejudice to his seniori-ty or other rights and privileges, and make himwhole for any loss of earnings he may have sufferedas a result of the discrimination in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Reinstate the practice of paying one-half thecost of cleaning uniforms for the same employeeswho received such benefits prior to May 1, 1967.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its plant in DeSoto, Missouri, copiesof the attached notice marked "Appendix."19 Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 14, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and bemaintainedby it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said1B In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 14,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.2020 In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modified to read "Notify said Regional Director, inwriting, within10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inConstruction and General Laborers Local 718,Laborers' International Union of North Amer-ica,AFL-CIO, or in any other labor organiza-tion of our employees, by discharging or refus-ing to reinstate any of our employees becauseof their concerted or union activities, or in anyother manner discriminating in regard to theirhire or tenure of employment or any term orcondition of employment.WE WILL NOT fire you, make you quit,change or take away your overtime andprivileges,or punish you or treat you dif-ferently in any way because you join a union orfavor a union.WE WILL NOT ask you anything about aunion or why you may wanta union.WE WILL NOT tell you that it will not benefityou to selecta unionto represent you.WE WILL NOT offer or promise you benefitsor wage increasesto discourage you from join-ing`or assisting a union.WE WILL NOT threaten to close or move ourbusinessbecause you join a union or favor aunion.WE WILL furnish uniforms to you in the samemannerthat they were furnished prior to May1, 1967.WE WILL offer Steven Sparks immediate andfull reinstatement with backpay.All our employees are free to become or remain,or to refrain from becomingor remaining,membersof the above-named Union or any other labor or-ganization.DatedByROBERT G.PURCELL ANDROBERTM. PURCELL, APARTNERSHIP, D/B/AFINNICAL TIRE COMPANY(Employer)(Representative) (Title) 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDNote:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training andService Act of 1948,as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway,St.Louis,Missouri 63102, Telephone314-622-4154.